Exhibit 99.1 INTERACTIVE BROKERS GROUP DECLARES COMMON STOCK DIVIDEND GREENWICH, CONN, December 10, 2012 — Interactive Brokers Group, Inc. (NASDAQ GS: IBKR) an automated global electronic broker and market maker, announced today that its Board of Directors has declared a special cash dividend of $1.00 per share on the Company’s outstanding shares of common stock. The dividend is payable on December 28, 2012 to shareholders of record as of December 21, 2012. The aggregate amount to be paid by the Group’s operating companies will be approximately $409 million. The Group expects to pay the dividend from cash on hand. About Interactive Brokers Group, Inc.: Interactive Brokers Group, Inc., together with its subsidiaries, is an automated global electronic broker that specializes in catering to financial professionals by offering state-of-the-art trading technology, superior execution capabilities, worldwide electronic access, and sophisticated risk management tools at exceptionally low costs.The brokerage trading platform utilizes the same innovative technology as the Company’s market making business, which executes and processes trades in securities, futures and foreign exchange instruments on more than 100 electronic exchanges and trading venues around the world.As a market maker, we provide liquidity at these marketplaces and, as a broker, we provide professional traders and investors with electronic access to stocks, options, futures, forex, bonds and mutual funds from a single IB Universal AccountSM. Employing proprietary software on a global communications network, Interactive Brokers Group continuously integrates its software with a growing number of exchanges and trading venues into one automatically functioning, computerized platform that requires minimal human intervention. Cautionary Note Regarding Forward-Looking Statements: The foregoing information contains certain forward-looking statements that reflect the company's current views with respect to certain current and future events and financial performance. These forward-looking statements are and will be, as the case may be, subject to many risks, uncertainties and factors relating to the company's operations and business environment which may cause the company's actual results to be materially different from any future results, expressed or implied, in these forward-looking statements. Any forward-looking statements in this release are based upon information available to the company on the date of this release. The company does not undertake to publicly update or revise its forward-looking statements even if experience or future changes make it clear that any statements expressed or implied therein will not be realized. Additional information on risk factors that could potentially affect the company's financial results may be found in the company's filings with the Securities and Exchange Commission. For Interactive Brokers Group, Inc. Investors: Deborah Liston, 203-618-4070 or Media: Caitlin Duffy, 203-913-1369.
